GIBSON, Chief Judge,
concurring in part and dissenting in part.
I concur in the result reached by the majority except on the issue of whether the use of the leadman classification constituted classwide discrimination. The two-day trial in the district court revealed a lack of evidentiary support for appellants’ argument that the classification was merely a device to enable Colony to pay higher wages to whites. Appellants simply failed to meet their burden of proof in the court below. Appellants failed to establish a prima facie case of employment discrimination under a disparate impact theory because the statistical evidence was ambiguous and they failed to meet their burden of proof under a disparate treatment theory because they did not prove that higher wages for lead-men were not justified by virtue of supervisory responsibilities or other special circumstances. Because of this lack of proof relating to the leadman claim, the burden did not switch to the appellee to show that the use of the leadman classification was justified by business necessity. Thus, the record contains substantial evidentiary support for the District Court’s disposition of this issue, which we should not retry.
The District Court concluded that “the use of the ‘leadman’ and ‘leadwoman’ classification has not resulted in any observable discrimination.” The record reveals that there were eleven leadmen positions, seven of which were filled by whites and four filled by blacks. One of these positions was filled by Johnson, who is white. Because of the special circumstances involved in his classification it would not be appropriate to consider him in determining whether the policies and practices of selecting leadmen had a discriminatory result. See ante at 704-705. Thus, the District Court concluded that the statistics did not sufficiently evidence discrimination. Employers should have and traditionally have had a right to structure their work force. The courts are ill-suited to direct a business operation.
Furthermore, appellants practically conceded in their brief (appellants’ brief p. 22) that the evidence of whether leadmen performed supervisory functions was contradictory in all cases except concerning Johnson. As Judge McMillian explains, ante at 704-705, Johnson had exceptional skills and is unsuitable as an example of appellants’ argument. Resolving contradictory evidence is a function delegated to the trier of fact, in this case the District Court.
Since appellants’ argument rests upon the assumptions that leadmen are white and do not exercise supervisory functions, and the record reveals a lack of evidentiary support for these assumptions, I do not feel that the District Court’s conclusion that the use of the classification does not constitute racial discrimination can be considered clearly erroneous. Thus it is inappropriate to remand this issue to the District Court for further consideration.